NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                  DIVISION ONE


                      STATE OF ARIZONA, Respondent,

                                         v.

                      JACK BATES RIDER, III, Petitioner.

                          No. 1 CA-CR 19-0187 PRPC
                               FILED 10-31-2019


      Petition for Review from the Superior Court in Yavapai County
                          No. V1300CR201280534
                The Honorable Christopher L. Kottke, Judge

                   REVIEW GRANTED; RELIEF DENIED


                                    COUNSEL

Yavapai County Attorney’s Office, Prescott
By Michael P. McGill
Counsel for Respondent

Jack Bates Rider, III, San Luis
Petitioner



                        MEMORANDUM DECISION

Presiding Judge Kenton D. Jones, Judge James B. Morse Jr., and Judge Diane
M. Johnsen delivered the decision of the Court.
                             STATE v. RIDER
                            Decision of the Court

P E R C U R I A M:

¶1           Jack Rider, III, seeks review of the superior court’s order
dismissing his petition for post-conviction relief, filed pursuant to Arizona
Rule of Criminal Procedure 32.1. This is the petitioner’s first successive
petition.

¶2            Absent an abuse of discretion or error of law, this Court will
not disturb a superior court’s ruling on a petition for post-conviction relief.
State v. Gutierrez, 229 Ariz. 573, 576-77, ¶ 19 (2012). It is the petitioner’s
burden to show that the superior court abused its discretion in denying the
petition. See State v. Poblete, 227 Ariz. 537, 538, ¶ 1 (App. 2011).

¶3            We have reviewed the record in this matter, the superior
court’s order denying the petition for post-conviction relief, and the petition
for review. We find that the petitioner has not shown any abuse of
discretion.

¶4            Accordingly, we grant review and deny relief.




                         AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        2